FILED
                             NOT FOR PUBLICATION                            JAN 08 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 07-50463

               Plaintiff - Appellee,             D.C. No. CR-00-00298-FMC

   v.
                                                 MEMORANDUM *
 BARRY SCOTT TOLBERT,

               Defendant - Appellant.



                     Appeal from the United States District Court
                         for the Central District of California
                   Florence-Marie Cooper, District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Barry Scott Tolbert appeals from his guilty-plea conviction and 240-month

mandatory minimum sentence for conspiracy, possession with intent to distribute



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

DRS/Research
and distribution of cocaine, cocaine base, and methamphetamine, and aiding and

abetting, in violation of 21 U.S.C. §§ 841(a)(1), 846 and 18 U.S.C. § 2. Pursuant

to Anders v. California, 386 U.S. 738 (1967), Tolbert’s counsel has filed a brief

stating there are no grounds for relief, along with a motion to withdraw as counsel

of record. We have provided the appellant the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

         Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




DRS/Research                              2                                    07-50463